DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This application is a continuation of US application 15/078,479, filed 03/23/2016 (now US Patent No. 10,385,402), which is a divisional of US application 12/779,856, filed 05/13/2010 (now US Patent No. 9,695,478), which is a continuation of US application 11/405,322, filed 04/17/2006 (now US Patent No. 7,749,702), which claims priority from US provisional applications 60/672,242, 60/676,997, 60/697,521, 60/704,860, 60/709,318, 60/723,602, and 60/787,402.  
Election/Restrictions
Applicant's election with traverse of Group I (claims 32-46) in the reply filed on March 11, 2021 is acknowledged.  The traversal is on the following ground(s).
First, the reply states that it “is Applicant’s understanding that the kit claim of Group II is entitled to rejoinder if the method claims of Group I are found to be allowable”, citing to the Restriction requirement at pages 7-8.  In response, it is noted that applicant’s interpretation of this portion of the restriction requirement is incorrect.  As stated in the Restriction requirement at pages 7-8, withdrawn process claims will be examined when “applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable” (and the process claims to be rejoined “include all the limitations of the allowable product/apparatus claims”).  In the present case, applicant has elected a process for examination, not a product.  
Next, the reply argues that the Restriction Requirement “has failed to show that the inventions of Groups I-II are independent or distinct”.  Applicant summarizes part of the Restriction requirement (Reply page 6), and notes that the examiner has indicated that the requirement may be reconsidered depending upon the manner in which the claims are amended; Applicant then summarizes the manner in which the claims have been amended, noting that the claims “require a common sequence combination” 
The requirement is still deemed proper and is therefore made FINAL.
Claim 47 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 11, 2021.
Applicant’s election without traverse of the species of SEQ ID NO: 4 in the reply filed on March 11, 2021 is acknowledged.  Upon further consideration, as the method of claim 32 was found to be free of the prior art as a result of the combination of steps withdrawn.
Claim Interpretation/Comment Regarding Prior Art
Regarding claims 32-46, independent claim 32 recites as an alternative an oligomer comprising “a contiguous sequence of at least 9 nucleotides that…..hybridizes under moderately stringent or stringent conditions to a sequence selected from the group consisting of SEQ ID NOS: 4 to 15, and the complements thereof” (see c) of claim 32); it is noted that similar language appears in dependent claims 37-38.  The specification at page 18 states that:
“Stringent hybridisation (or hybridization) conditions,” as defined herein, involve hybridising at 68°C in 5x SSC/5x Denhardt’s solution/1.0% SDS, and washing in 0.2x SSC/0.1% SDS at room temperature, or involve the art-recognized equivalent thereof {e.g., conditions in which a hybridisation is carried out at 60°C in 2.5 x SSC buffer, followed by several washing steps at 37°C in a low buffer concentration, and remains stable). Moderately stringent conditions, as defined herein, involve including washing in 3x SSC at 42°C, or the art-recognized equivalent thereof. 

Accordingly, the alternatives specified in the claims related to hybridization conditions are interpreted as requiring conditions meeting these specified requirements.  
It is noted that references in the dependent claims to “step b)”, “step c)”, and “step d)” have been interpreted as referring to b), c), and d) of claim 32, respectively, as this is the only reasonable interpretation of the claim language (despite the lack of the use of the term “step” in claim 32).
Regarding claims 32-46, it is noted that independent claim 32 requires “detecting by determining a presence of, or a property of, the at least one amplificate” (see d) of claim 32).  Thus, the claims require that the prior method steps - practiced on genomic DNA “comprising colorectal cell genomic DNA” as a starting material, and following a 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 32-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 7,749,702 (cited in IDS). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.  The instant claims and the ‘702 claims are both directed to methods in which genomic DNA from a biological sample is obtained/isolated, and in which that DNA is analyzed to detect CpG methylation status of the septin 9 gene.  The instant claims recite the use of colorectal cell genomic DNA in independent claim 32, and while independent claim 1 of the ‘702 patent recite detection/classification of colorectal cancer using any “biological sample”; however, the dependent ‘702 claims recite the use of cells inherently including colorectal cell genomic DNA, such that the ‘702 claims clearly suggest the analysis of DNA of this specific type.  The ‘702 claims 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744.  The examiner can normally be reached on Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634